Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 1 of 24 PageID #: 312




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 MIRACLE HURSTON,                     )
                                      )
                        Plaintiff,    )
                                      )
                     v.               )                    Case No. 1:19-cv-04890-TWP-DLP
                                      )
 DOES I THORUGH X INCLUSIVE, ROE      )
 BUSINESS ENTITLES I THROUGH X        )
 INCLUSIVE, and PENN NATIONAL         )
 GAMING, INC. d/b/a HOLLYWOOD CASINO, )
                                      )
                        Defendants.   )

                     ENTRY ON DEFENDANTS' MOTION TO DISMISS
                          AND OTHER PENDING MOTIONS

        This matter is before the Court on Defendant Penn National Gaming, Inc. d/b/a Hollywood

 Casino’s (“Hollywood Casino”) Motion to Dismiss Plaintiff's Second Amended Complaint, (Dkt.

 20), for failure to state a claim upon which relief can be granted pursuant to Federal Rule of Civil

 Procedure 12(b)(6). Plaintiff Miracle Hurston (“Hurston”), is proceeding pro se. On April 17,

 2020, Hurston filed a Second Amended Complaint, (Dkt. 17), which is the subject of Hollywood

 Casino’s Motion to Dismiss. The Second Amended Complaint alleges race discrimination in

 violation of Title II of the Civil Rights Act and 42 U.S.C. § 1981, and state law claims for false

 imprisonment, intentional infliction of emotional distress, breach of contract, and negligence on

 the part of Hollywood Casino. Hurston then filed a document titled second Motion to Amend

 Complaint, (Dkt. 27), and Hollywood Casino filed a Motion to Stay Proceedings, (Dkt. 29). On

 July 28, 2020, Hurston filed a third Motion for Leave to Amend Complaint, (Dkt. 37). Thereafter,

 the Court granted Hollywood Casino's renewed Motion to Stay Proceedings related to discovery,

 so that the Court would first have an opportunity to rule on the pending ripe motions and thus
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 2 of 24 PageID #: 313




 reduce the burden of litigation on the parties. (Dkt. 45.) Hurston has filed an Objection to Order

 Granting Defense's Motion to Stay, (Dkt. 46), which the Court construes as a motion for

 reconsideration. For the reasons stated below, the Court grants Hurston's second Motion to Amend

 Complaint, (Dkt. 27), and consolidates the second Amended Complaint attached at Dkt. 27-1 with

 the Second Amended Complaint at Dkt. 17. The Court denies Hurston's third Motion for Leave

 to Amend Complain, (Dkt. 37), and grants in part and denies in part Hollywood Casino’s

 Motion to Dismiss Plaintiff's Second Amended Complaint, (Dkt. 20). The Court also denies as

 moot, Hurston's motion for reconsideration of the stay at Dkt. 46.

                                     I.    BACKGROUND

        The following facts are not necessarily objectively true, but as required when reviewing a

 motion to dismiss, the Court accepts as true all factual allegations in the Second Amended

 Complaint and construes all inferences in favor of Hurston, as the non-moving. See Bielanski v.

 County of Kane, 550 F.3d 632, 633 (7th Cir. 2008).

        Hurston is an African-American male. Between 2017 and 2019, he was a frequent patron

 of Hollywood Casino located in Lawrenceburg, Indiana. (Dkt. 25 at 1.) He participated in various

 gambling activities at the casino, and had earned $125,000.00 worth of casino commodities

 throughout the significant time that he spent gambling at the casino. Id. at 2. Hurston was

 considered a high stake player. (Dkt. 17 at 3.)

        On April 7, 2018, Hurston was removed from Hollywood Casino by casino manager, Jerry

 Doe (“Jerry”), due to an altercation with another customer. A Caucasian man “forced” Hurston

 out of a seat at a table in violation of casino rules. The dealer then proceeded to deal this man a

 hand, so Hurston requested a manager and security. Jerry arrived and “immediately told [Hurston]

 to leave even after hearing explanation [sic] from [Hurston] and witnesses about the situation.”



                                                   2
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 3 of 24 PageID #: 314




 (Dkt. 17 at 3.) Hurston complained to Jerry that this was racial discrimination, and Jerry replied

 “if [Hurston] was being treated so bad and was being discriminated against [Hurston] needed to

 quit coming.” Id. No action was taken against the Caucasian man. Hurston reported this situation.

         On May 23, 2018, Hurston noticed that his “play rating had been compromised.” Id. at 4.

 He began being harassed by Michelle Doe (“Michelle”), a Caucasian female and the table games

 supervisor, and at “every opportunity available she began to antagonize and harass” him. Id.

 Hurston reported this situation.

         On July 7, 2018, as a result of Hurston’s compromised player rating status a “goal was

 missed.” Id. He contacted casino host manager Brandon Raymer ("Raymer”), and asked if there

 was anything he could do to help him. Raymer said there was not. Hurston was informed that a

 Caucasian woman by the name of Linda Bowling was in a similar situation and was offered a

 program which moved her up to Icon status, which would have been Hurston’s appropriate status

 if not for the compromise. Hurston was not offered the program until after contacting then General

 Manager Brad Hirsch and making him aware of the situation.

         On July 28, 2018, Hurston was instructed to leave the casino by Jerry for calling Michelle

 an “idiot”. Michelle had been “starring flamboyantly” at Hurston, writing on a piece of paper, and

 attempting to limit his average bet at the table, thus making it so Hurston could not be ranked any

 higher. Hurston admits to saying, “only an idiot would do what she just did”. Casino manager

 Chris Doe came to the table and told Hurston to leave for the night. Hurston again reported this

 situation. Id. at 4-5.

         On December 8, 2018, Hurston was once again removed from the casino when an incident

 involving a cocktail waitress occurred. Hurston had purchased a drink from the waitress and tipped

 her generously. Hurston asserts that a dealer at the table he was sitting at made a joke at which



                                                 3
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 4 of 24 PageID #: 315




 the table laughed, causing the waitress to become confrontational and called Hurston a “bitch.”

 Hurston “didn’t raise voice, get out of his chair, make a threat, or do anything that would pose a

 threat or disturbance during the entirety of the situation.” Jerry came to the table and had Hurston

 removed. The waitress received a 3-day suspension for the incident. Id. at 5.

         On February 9, 2019, Hurston got into an altercation with a Caucasian couple at a slot

 machine in the casino. He asked the woman to “not blow smoke in [his] face,” to which the woman

 began swearing at him. The man also swore and “lunged” at Hurston. A security supervisor came

 and, without investigation into the situation, demanded Hurston leave. The Caucasian couple

 walked away and continued playing slot machines. Id. at 6. After outrage and demand from other

 guests at the handling of the situation, the Caucasian woman was also forced to leave. Id. at 6-7.

 Hurston reported this situation to host Cody Turner (“Turner”). Later, while following up with

 the situation, Hurston was told there “were no notes about the situation, and that security basically

 acted as if it didn’t happen.” Id. at 7. When Hurston “demanded answers” for his discriminatory

 treatment and insisted Turner push the issue, Hurston was informed by the security supervisor he

 was banned from the casino property for 30 days. This suspension was later shortened after

 Hurston met with the General Manager, Rod Casion (“Casion”). Id.

        On May 18, 2019, Hurston withdrew $500.00 in cash from the casino ATM, but the

 machine did not disperse any cash. When Hurston went to the teller's cage, surveillance verified

 his claim, but the cage supervisors stated the ATMs were not their responsibility. Hurston was

 denied the opportunity to speak to anyone with authority. Upon exiting the casino, Hurston crossed

 paths with casino host Barb Doe (“Barb”). Barb attempted to speak with her boss, Raymer, about

 the situation, however, Raymer only offered to give Hurston $150.00 in slot play, which Barb




                                                  4
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 5 of 24 PageID #: 316




 disapproved of stating that “she personally has seen him do more for others.” Hurston told Barb

 that “Brandon can take the free play and shove it up his ass.” Id. at 7-8.

         May 25, 2019, Hurston received a call from casino vice president of operations Ryan

 Coppda, who made accusations that Hurston cursed out the cage supervisor. He told Hurston he

 was banned from the property and it was his discretion as to how long Hurston would be banned.

 Id. at 8.

         Hurston spoke with Casion on May 26, 2019, who stated he had not been made aware of

 any behavior issues in regard to Hurston. On June 1, 2019, Hurston and Casion spoke again.

 Hurston contends he and Casion "entered an agreement to have exclusive communications when

 issues occurred", and that Hurston “would be made whole.” The agreement included that Hurston

 and Casion were “to iron out any future issues exclusively.” Id. at 8, 9.

         On June 8, 2019, Hurston was playing Blackjack with a friend when a Caucasian man came

 to their table. He was “angry and his demeanor was extremely aggressive.” After being asked to

 wait a hand because the table was hot, the man said no. Hurston’s friend told him “he must not be

 a real blackjack player” to which the man responded with, “why, because I’m not black”. Id. at

 10. Later, as Hurston made his way back to the hotel, the man followed. Before entering the

 elevator, the man looked at Hurston and said, “I’m not getting on no elevator with no broke

 n*****.” Id. Hurston became agitated and “dared the Caucasian man to say it again.” Id. Security

 came, and upon speaking with Hurston, commended him for not letting the situation get out of

 hand. Because of the agreement he and Casion had entered he did not write a statement, but

 Hurston contacted Casion right away. Casion informed Hurston he was out of town and would

 investigate it upon his return. Id. at 10-11.




                                                  5
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 6 of 24 PageID #: 317




         On June 13, 2019, Hurston sent a text message to Turner to reserve a room. Turner

 responded telling Hurston he could not book him a room at that time because they were

 investigating the June 8, 2019 situation. Turner informed Hurston he was not banned, they “just

 wanted to straighten things out before they reserve a room” for him. The following day, June 14,

 2019, Hurston and a friend went to the casino. Hurston attempted to reach Casion via text but was

 unsuccessful. Upon entering the casino, Raymer approached Hurston and asked if anyone had

 spoken with him. When Hurston responded in the negative, Raymer informed Hurston that he had

 been suspended from the property. Raymer stated he did not know what it was in regard to, as he

 had just found out about the suspension the previous day, but stated it had to do with “whatever

 occurred on June 8th.” Id. at 11. Hurston asked to speak with Casion, but Raymer informed him

 Casion was unavailable. He attempted to reach Casion again, but Casion did not answer any of

 Hurston’s calls. A security director named Eric was called to see if he had additional information,

 and Eric informed Hurston that he had been suspended from the casino for a year. Hurston asked

 if the suspension had been approved by Casion, to which Eric replied there was nothing else to

 talk about and then hung up. Id.

         On June 21, 2019, Hurston spoke with Tristica Howard, the compliance manager who had

 signed the official letter banning Hurston from the casino, and she informed him the ban was for

 what took place on June 8, 2019. Hurston told her his behavior was not the reason for the action

 taken and he clearly felt race and gender both contributed to what occurred. He informed her his

 behavior was not disruptive nor was it cause to discontinue their business relationship. She replied,

 "it’s only a year . . . ." Id. at 12. Shortly thereafter, Hurston initiated this action.




                                                     6
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 7 of 24 PageID #: 318




                                  II.    LEGAL STANDARD

        Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the dismissal of any

 portion of a complaint for failure to state a claim upon which relief can be granted. Lagerstrom v.

 Kingston, 463 F.3d 621, 624 (7th Cir. 2006). When considering a motion to dismiss under Rule

 12(b)(6), a court must accept as true all facts alleged in the complaint and construe all reasonable

 inferences in favor of the plaintiff. Murphy, 51 F.3d at 717. To state a claim upon which relief

 can be granted, a complaint must contain a “short and plain statement of the claim showing the

 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) will be invoked to dismiss a

 claim only if it is clear that no relief could be granted under any set of facts that could be proved

 consistent with the allegations of the complaint. Cook v. Winfrey, 141 F.3d 322, 327 (7th Cir.

 1998); Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).

        “In practice, a complaint . . . must contain either direct or inferential allegations respecting

 all the material elements necessary to sustain recovery under some viable legal theory.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 562 (2007) (internal citations and quotations omitted). The

 complaint must include enough facts to state a claim to relief that is plausible on its face. Data

 Research & Handling Inc. v. Vongphachanh, 279 F. Supp. 3d 1066, 1070 (N.D. Ind. 2017). “A

 claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009). A motion under Rule 12(b)(6) challenges the sufficiency of the

 complaint and not the merits of the suit. Id. Factual allegations must be enough to raise a right to

 relief above the speculative level on the assumption that all the allegations in the complaint are

 true (even if doubtful in fact). Twombly, 550 U.S. at 555.




                                                   7
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 8 of 24 PageID #: 319




        A plaintiff can plead himself out of court by pleading facts that show that he has no legal

 claim. Edwards v. Snyder, 478 F.3d 827, 830 (7th Cir. 2007). Dismissal is appropriate when a

 party has included in its complaint facts that establish an impenetrable defense to its claims.

 Hecker v. Deere & Co., 556 F.3d 575, 588 (7th Cir. 2009).

        "A document filed pro se is to be liberally construed, and a pro se complaint, however

 inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

 lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations and quotation marks omitted).

        However, it is also well established that pro se litigants are not excused from
        compliance with procedural rules. The Supreme Court has never suggested that
        procedural rules in ordinary civil litigation should be interpreted so as to excuse
        mistakes by those who proceed without counsel. Further, as the Supreme Court has
        noted, in the long run, experience teaches that strict adherence to the procedural
        requirements specified by the legislature is the best guarantee of evenhanded
        administration of the law.

 Feresu v. Trs. of Ind. Univ., 2017 U.S. Dist. LEXIS 66452, at *18–19 (S.D. Ind. May 2, 2017)

                                    III.    DISCUSSION

        Before beginning its analysis of the pending motion to dismiss, the Court will first address

 the procedural posture of this case. Hurston filed the original Complaint on December 11, 2019,

 (Dkt. 1). He filed a First Amended Complaint on January 21, 2020, (Dkt. 5). On April 24, 2020,

 the Court issued a Scheduling Order, (Dkt. 19), which specifically stated that any party who wants

 to amend its Complaint, Answer, or other pleading must file the amended pleading by the deadline

 of June 29, 2020 deadline. Id. at 2. The Scheduling Order also states if "Plaintiff seeks to amend

 his or her Complaint", he "must explain how the Amended Complaint differs from the most

 recently filed Complaint and explain why it was not amended within the above deadline". Id. at

 3. On April 17, 2020, Hurston filed a Motion to Amend Complaint and Amended Complaint,

 (Dkt. 17), which is the subject of Hollywood Casino’s Motion to Dismiss. As noted earlier, the



                                                 8
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 9 of 24 PageID #: 320




 Amended Complaint alleges race discrimination in violation of Title II of the Civil Rights Act and

 42 U.S.C. § 1981, and state law claims of false imprisonment, intentional infliction of emotional

 distress, breach of contract, and negligence on the part of Hollywood Casino.

         On May 21, 2020, Hurston filed a document titled Motion to Amend Complaint,

 Memorandum in Support. (Dkt. 27.) In this filing Hurston states:

         Plaintiff wishes to remove the harassment, retaliation, and Conspiracy [sic] causes
         of action. Plaintiff wishes to add 42 U.S.C 1981 cause of action to the complaint.
         Plaintiff wishes to file this motion to correct the technical[ly] deficient motion he
         filed on April 17th, 2020 with the court. His pages got truncated through the filing
         and the header pages was [sic] lost. This action will not prejudice the defense in
         any way, as the new complaint will be the same as complaint filed April 17th, 2020
         excluding the failure to separate Motion to Amend and Amended Complaint.

 Id. at 2. Attached to the motion is a document titled Amended Complaint. (Dkt. 27-1.) In its

 Entry dated June 5, 2020, the Court determined that the "Amended Complaint contained in Dkt.

 17 is now the operative Complaint in this action." (Dkt. 30 at 2.) Because the Second Amended

 Complaint at Dkt. 27-1 is the same as the one at Dkt. 17, and the only change is that Hurston

 removes the harassment, retaliation, and Conspiracy claims, the Court confirms that it will allow

 removal of those claims and consider the Amended Complaint at Dkt. 17 when ruling in this Entry.

         The Court will first address Hurston's request to file a third amended complaint, before

 turning to the Motion to Dismiss.

 A.     Hurston's Motion for Leave to file Amended Complaint.

         On July 28, 2020, Hurston filed a Motion for Leave to Amend Complaint, (Dkt. 37), and

 attached a document titled Third Amended Complaint, (Dkt. 37-1) 1. Regarding the proposed Third

 Amended Complaint, Hurston states "all facts remain the same with additional claims of: 1. Breach

 of the Implied Covenant of Good Faith and Fair Dealing; and 2. Promissory Estoppel". (Dkt. 38


 1
  This filing is actually the forth proposed amended complaint and fifth proposed complaint filed by Hurston. (See
 Dkt.1, Dkt. 5, Dkt. 17, Dkt. 27 and Dkt. 37).

                                                         9
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 10 of 24 PageID #: 321




  at 3.) In his Motion, he argues only that he is entitled as a matter of right to again amend his

  complaint and asserts "Defendants will not suffer any undue prejudice by virtue of the Court’s

  allowance of the proposed amendment." Id.

            Hollywood Casino opposes the Motion for several reasons. First, it notes that Huston has

  disregarded the Court’s Scheduling Order, which required the filing of amended complaints by

  June 29, 2020. It argues that Hurston is well-aware of the process for filing amended pleadings,

  as demonstrated by the multiple amended pleadings and motions to amend his pleadings he has

  filed since January 2020. Second, Hollywood Casino argues it would be prejudiced by the filing

  of a third amended complaint, because it has already spent the time and resources to prepare and

  file two separate Motions to Dismiss with supporting Memoranda of Law, to address Hurston’s

  first and second Amended Complaints. (See Dkt. 14, Dkt. 15, Dkt. 20 and Dkt. 21.) Next, they

  point out that although the third proposed amended complaint includes additional legal allegations

  and seeks new/additional prayers for relief, Hurston does not discuss these changes and additions

  or give an explanation as to why the proposed third amended complaint was not filed by the

  deadline. In addition, Hollywood Casino contends there is no good cause for Hurston's belated

  filing.

            In his reply, Hurston explains that "through due diligence plaintiff continued to work on

  his case, studying, gathering evidence, interviewing witnesses, essentially preparing for trial. On

  July 28th 2020, [sic] 29[ ] days after the deadline to file an amended complaint. Through due

  diligence Pro Se Plaintiff became aware of legal causes of action that should had [sic] been

  addressed in his complaint." (Dkt. 47 at 4.)

            The right to amend a complaint is not absolute. Brunt v. Serv. Employees Int’l Union, 284

  F.3d 715, 720 (7th Cir .2002), and can be denied for undue delay, bad faith, dilatory motive,



                                                   10
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 11 of 24 PageID #: 322




  prejudice, or futility. Ind. Funeral Dir. Ins. Trust v. Trustmark Ins. Corp., 347 F.3d 652, 655 (7th

  Cir. 2003). The Motion to Dismiss presently before the Court has been fully briefed by all parties;

  Hurston filed a response on May 21, 2020 (Dkt. 25) and Hollywood Casino filed a reply on May

  27, 2020. (Dkt. 28.) Granting leave to file what is titled a third amended complaint past the June

  29, 2020 deadline would unnecessarily delay these proceedings. Neither the Motion nor the

  Memorandum in Support (Dkt. 38) show good cause for altering the Court’s Scheduling Order to

  allow Hurston to file a third amended complaint past the June 29, 2020 deadline. Hurston has

  offered no explanation of why his proposed claims of Breach of the Implied Covenant of Good

  Faith and Fair Dealing, and Promissory Estoppel with due diligence, could not have been pled in

  the earlier complaints.

         The good cause standard focuses on the diligence of the party seeking the amendment.

  Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.1992). Because Hurston has

  not demonstrated good cause to show that despite his diligence, the June 29, 2020 timetable could

  not reasonably have been met, and because Hollywood Casino would be prejudiced by the belated

  filing, Hurston's Motion for leave to a third amended complaint, (Dkt. 37), is denied.

         As noted earlier, Hurston abandoned his claims for the harassment, retaliation, and

  conspiracy causes of action in Docket 27; therefore, the claims analyzed in this Entry are that

  Hollywood Casino violated Title II of the Civil Rights Act (42 U.S.C. § 2000a) and 42 U.S.C.

  1981, as well as state law claims of false imprisonment, intentional infliction of emotional distress,

  breach of contract, and negligence.

  B.     Race Discrimination Under 42 U.S.C. § 2000(a)

         42 U.S.C. § 2000(a) states that “[a]ll persons shall be entitled to the full and equal

  enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of any



                                                   11
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 12 of 24 PageID #: 323




  place of public accommodation, without discrimination or segregation on the ground of race, color,

  religion, or national origin.” A suit brought under the “Public Accommodations” part of the Civil

  Rights Act of 1964 (42 USC 2000a) is private in form only. This mean a plaintiff cannot recover

  damage for himself, he may obtain an injunction, but he does so not for himself alone, "but as a

  private attorney general." Newman v. Piggie Park Enterprises, Inc. 395 U.S. 400, 401-402 (1968).

         At the motion to dismiss stage, a plaintiff must set out factual allegations to show that he

  (1) is a member of a protected class; (2) was not allowed to enjoy a place of public accommodation;

  and (3) others outside the protected class were allowed to enjoy that place. Hornick v. Noyes, 708

  F.2d 321, 325 n. 8 (7th Cir. 1983); Carney v. Caesar’s Riverboat Casino, LLC, 2009 WL 363623

  (S.D. Ind. 2009).

         Hurston alleges the following incidents were in violation of 42 U.S.C. § 2000(a): (1) the

  April 7, 2018 incident where he was removed from the casino for reporting threatening and

  offensive action taken against him by a Caucasian man, and no action being taken against the

  Caucasian man; (2) the July 7, 2018 incident where Raymer offered VIP privileges to a Caucasian

  woman, Linda Bowling, while not offering Hurston the same privileges; (3) the December 8, 2018

  incident where Jerry removed Hurston from the casino after Hurston alleges he was verbally

  attacked by a Caucasian cocktail waitress; (4) the February 9, 2019 incident where security

  removed Hurston from the casino after he was allegedly threatened, verbally assaulted, and

  battered by a Caucasian guest while taking no action against the Caucasian guest; (5) the February

  15, 2019 incident where security called Hurston and issued a 30 day ban for reporting

  discriminatory behavior by security staff; (6) the May 18, 2019 incident where Hurston was denied

  the opportunity to speak with someone with authority; (7) the May 25, 2019 incident where

  Hurston was banned for expressing his dissatisfaction with the way his ATM issue was resolved;



                                                  12
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 13 of 24 PageID #: 324




  (8) the June 8, 2019 incident where no action was taken against the Caucasian man who made

  offensive racial comments to Hurston and his guest; (9) the June 13, 2019 incident where Turner

  did not book Hurston a room after he reported racial hate language and threatening behavior by a

  Caucasian guest; (10) the June 14, 2019 incident where Casion and Eric discriminated against

  Hurston by banning him from the casino, after Hurston reported hate language and threatening

  behavior by a Caucasian guest; and (11) the June 21, 2019 incident in which Tristica Howard

  upheld the ban of Hurston from the casino. (see Dkt. 17 at 12-14.)

         Hollywood Casino does not dispute that Hurston is a member of a protected class, since he

  is African American. However, they contend the allegations in the Second Amended Complaint

  fail to support a claim that Hurston was not allowed to enjoy a place of public accommodation, or

  that others outside his protected class were allowed to enjoy the premises. Hollywood Casino

  argues that Hurston has effectively pled himself out of court, as his allegations show that he “was

  clearly allowed to enjoy [the casino], a place of public accommodation". (Dkt. 21 at 10). They

  note that with the exception of the incident on June 6, 2019, all other occasions on which he was

  suspended or asked to leave, Hurston was invited back into the casino. Hollywood Casino points

  out that Hurston was allowed into the casino so often that he was considered a "high stakes player

  who had earned $125,000.00 worth of commodities from his time spent at the casino." Id. at 10.

  And when he was asked to leave the casino, it was only when he became involved with incidents

  which disturbed the comfort and safety of patrons and employees. Id.

         The Court determines that Hurston has sufficiently pled that he was not allowed to enjoy

  the casino. He alleges on at least five occasions between April 7, 2018 and June 8, 2019, he was

  removed or temporarily suspended from the casino property. While it is true that the Second

  Amended Complaint shows that Hurston was welcomed back and allowed to enjoy the casino on



                                                  13
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 14 of 24 PageID #: 325




  numerous occasions, on June 14, 2019, Hurston alleges that ultimately, he was banned from the

  casino for a year because of the June 8, 2019 incident. This allegation is sufficient to establish that

  Hurston was not allowed to enjoy the casino.

          However, Hurston also has the burden of establishing a prima facie case of discrimination

  by showing that others outside of his protected class of African-American were allowed to enjoy

  that place. While Hurston has alleged that "no actions" were taken against the Caucasian guests

  following the many incidents, he makes no allegations that any other person outside his protected

  race was allowed to enjoy the casino following those incidents. In fact, he alleges that when he

  was asked to leave following the February 9, 2019 incident, a Caucasian woman was also asked

  to leave. Regarding the Caucasian man that Hurston argued with on June 8, 2019, the Second

  Amended Complaint is silent as to whether that Caucasian man was thereafter allowed to enjoy

  the casino. Accordingly, the Court dismisses Hurston’s allegations under 42 U.S.C. § 2000(a) for

  failure to state a claim.

          In addition, as relief for his public accommodation claim, Hurston specifically seeks

  $125,000.00 worth of already earned commodities such as rooms, dining and tips, and

  compensation for loss of sleep, feelings of racial stigmatization and non-economic damages of

  $100,000.00. (See Dkt. 17-14). While a general request for injunctive relief is made in the

  conclusion of the Second Amended Complaint, that remedy is not made specific to Hurston's

  public accommodation claim. As noted above, 42 U.S.C. 2000a only permits the issuance of

  injunctive relief.

  A.      Violations of 42 U.S.C. § 1981

          Section 1981, titled “Equal Rights Under the Law” states:

          All persons within the jurisdiction of the United States shall have the same right in
          every State and Territory to make and enforce contracts, to sue, be parties, give


                                                   14
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 15 of 24 PageID #: 326




         evidence, and to the full and equal benefit of all laws and proceedings for the
         security of persons and property as is enjoyed by white citizens, and shall be subject
         to like punishment, pains, penalties, taxes, licenses, and exactions of every kind,
         and to no other.

  42 U.S.C. § 1981(a). This statute defines “makes and enforce contracts” to include “the making,

  performance, modification, and termination of contracts, and the enjoyment of all benefits,

  privileges, terms, and conditions of the contractual relationship.” 42 U.S.C. § 1981(b). "While §

  1981 claims are most often brought in connection with the right to contract for employment,

  plaintiffs can also use the statute to enforce their rights to enter in to retail contracts." Carney v.

  Caesar’s Riverboat LLC, 2009 WL 363623, at * 3 (S.D.Ind. Sept. 25, 2009); see also Williams v.

  Southern Illinois Riverboat/Casino Cruises, 2008 WL 1776461 (S.D.Ill. April 16, 2008). “In the

  context of the denial of the right to make or enforce a retail contract, the appropriate . . . prima

  facie case is that (1) the plaintiff is of a racial minority, (2) he attempted to make or enforce a

  contract, (3) the defendant denied him the right to make or enforce the contract[;] and (4) the

  defendant treated the plaintiff less favorably than other white people who were similarly situated.”

  McDonnell Douglas Corp. v. Green, 411 U.S. 792, 804-05 (1973).

         Hurston alleges he was discriminated against in the incidents on April 7, 2018, May 23-

  July 28, 2018, July 7, 2018, May 25, 2019, June 8, 2019, June 13, 2019 and June 14, 2019. Hurston

  has pled himself out of court on most of these incidents which involve him being removed from

  the casino for reporting threatening and offensive action, no action being taken against Caucasian

  guests that harassed and antagonized him; being banned him for expressing dissatisfaction with

  the way his ATM issue was resolved; and no action was taken against the Caucasian man who

  made offensive racial comments to Hurston and his guest. However, Hurston does plead

  allegations of the June 13, 2019 incident when casino host Turner discriminated against him when

  he didn't book Hurston a room after he reported racial hate language and threatening behavior by


                                                    15
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 16 of 24 PageID #: 327




  a Caucasian guest, and Hurston alleges that on June 14, 2019, his attempts to contract with the

  casino were interfered with by security and casino personnel, and that he was forcibly removed

  from the premises. Thus, he claims, Hollywood Casino clearly “thwarted” his attempts to contract

  on these two occasions. (Dkt. 25 at 11.) He argues Hollywood Casino’s intent in doing so was to

  discriminate on the basis of his race.

         Hollywood Casino cites to Onyango v. Nick & Howard, LLC 607 Fed. Appx. 552, 544-

  555 (7th Cir. 2015) which held [t]o state a race discrimination claim under § 1981 Onyango needed

  to allege that the club refused to contract with him because of his race. See Black Agents & Brokers

  Agency, Inc. v. Near N. Ins. Brokerage, Inc., 409 F.3d 833, 837 (7th Cir. 2005); Bagley v.

  Ameritech Corp., 220 F.3d 518, 521-22 (7th Cir. 2000). After a combative encounter with a club

  patron who made derogatory remarks to Onyango, defendant, Nick & Howard night club made

  Onyango leave. Onyango filed suit against the club alleging race discrimination. The court held

  that the defendant night club, could not be liable for a patron’s racially motivated conduct because

  to establish the defendants liability on a patron’s animus, he needed to allege a basis for holding

  the club liable for the patron’s conduct. Onyango at 555.

         Here, Hurston's allegations of failure to contract because of his race are due to acts

  committed by Hollywood Casino employees, and not casino guests. Hollywood Casino concedes

  that Hurston was able to contract with the casino on numerous occasions, and he was unable to

  contract only after five separate incidents within the casino. They point out that the incidents

  where Hurston was removed from the casino were in response to altercations with fellow patrons

  and staff, which resulted in the one-year ban and the inability to contract with the casino on June

  14, 2019. Hollywood Casino argues this evidence demonstrates Hurston’s race was undisputedly

  not the reason for Hurston’s ejection from the casino and his inability to contract.



                                                  16
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 17 of 24 PageID #: 328




          While this evidence might be true, at this stage, the Court must only determine whether

  Hurston has sufficiently alleged a prima facie case. In the second Amended Complaint, Hurston

  alleges that he is African-American. The contract concerns Hollywood Casino’s invitation to the

  public to enjoy its gambling, dining, and other retail services. Hurston alleges on June 14, 2019,

  he attempted to contract, which was interfered with by security and casino personnel, he was

  forcibly removed from the premises and his attempt to contract was "thwarted". (Dkt. 25 at 11.)

  Throughout his Second Amended Complaint, Hurston alleges Hollywood Casino's intent in doing

  so was to discriminate on the basis of his race. Hurston's allegations that he was banned because

  of his race, and that no actions were taken against similarly situated Caucasian guests allege

  sufficient facts to give Hollywood Casino fair notice of his § 1981 claim, while plausibly

  suggesting that she has a right to relief that rises above the speculative level. See Equal

  Employment Opportunity Commission v. Concentra Health Services, Inc., 496 F.3d 773, at 776.

  Accordingly, the Motion to Dismiss is denied as to the discrimination claim under 42 U.S.C. §

  1981.

  B.      False Imprisonment

          False imprisonment is the unlawful restraint upon one’s freedom of movement or the

  deprivation of liberty of another without consent. Adams v. Wal-Mart Stores, Inc., 324 F.3d 935,

  940 (7th Cir. 2003); Dietz v. Finlay Fine Jewelry Corp., 754 N.E.2d 958, 967 (Ind. Ct. App. 2001);

  Ali v. Alliance Home Health Care, LLC, 53 N.E.3d 420, 432 (Ind. Ct. App. 2016). Liberty is

  considered freedom from arbitrary or undue external restraint. It is not necessary that the

  individual be actually confined or assaulted; false imprisonment can be committed by words, acts,

  or both. Dietz, 754 N.E.2d at 967. However, the defendant must act “intending to confine the

  other or a third person within boundaries fixed by the actor.” Restatement (Second) of Torts § 35.



                                                 17
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 18 of 24 PageID #: 329




  Where a defendant’s actions are unintentional, a claim may not lie for “merely transitory or

  otherwise harmless confinement.” Id.

         Hurston alleges on June 8, 2019, he was falsely imprisoned by a Hollywood Casino

  employee’s inaction when another patron was exhibiting threatening and offensive behavior

  toward Hurston, confining him against his will. (Dkt. 17 at 17.) He alleges the table games

  manager Tamara’s inaction to the threatening and offensive behavior of the Caucasian man made

  it so there was no safe, reasonable means of escaping without Hurston being exposed to more

  offensive conduct, or physical harm. Id. Thus, since Tamara was “alert to the danger,” the failure

  to act “confined [him] to offensive and dangerous behavior and the only way to escape that danger

  was for [him] to expose himself to more offensive and dangerous behavior with no alternative

  path”. (Dkt. 25 at 15-16.) Hollywood Casino argues persuasively that these facts do not meet the

  standard for false imprisonment because Hurston alleges “a Casino employee’s inaction

  concerning an encounter between [Hurston] and another patron caused [Hurston] to be falsely

  imprisoned.” (Dkt. 21 at 16) (emphasis in original).

         The Court agrees. Hurston makes no allegation that a casino employee unlawfully

  restrained his freedom of movement or deprived him of his liberty. Hurston’s false imprisonment

  count does not state a claim upon which relief can be granted, and is therefore dismissed.

  C.     Intentional Infliction of Emotional Distress

         Intentional infliction of emotional distress requires extreme and outrageous conduct by one

  which intentionally or recklessly causes severe emotional distress to another. Restatement

  (Second) of Torts § 46 (1965). The elements of the tort are that the defendant: "(1) engages in

  extreme and outrageous conduct (2) which intentionally or recklessly (3) causes (4) severe

  emotional distress to another." Lindsey v. DeGroot, 898 N.E. 2d 1251, 1264 (Ind. App. 2009).



                                                 18
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 19 of 24 PageID #: 330




  "For conduct to be extreme and outrageous, it must go "beyond all bounds of decency" and be

  "considered intolerable in a civilized community." Fox v. Hayes, 600 F.3d 819, 842 (7th Cir.

  2010) (quoting Lopez v. City of Chi., 464 F.3d 711, 721 (7th Cir. 2006). It is not enough that a

  defendant acted with tortious intent or even criminal intent, but the intent to harm a plaintiff

  emotionally which constitutes the basis for the tort of intentional infliction of emotional distress.

  Neff v. Wal-Mart Stores, E. LP, 113 N.E.3d 666, 672 (Ind. Ct. App. 2018).

         Hurston alleges that from April 7, 2018 through June 21, 2019, Hollywood Casino

  personnel participated in continuous insulting behavior toward him, such as discrimination,

  harassment, negligence, false imprisonment, breach of contract, conspiracy and retaliation, giving

  rise to a claim of intentional infliction of emotional distress. He alleges, “there had been

  continuous acts of discriminatory treatment that purposefully got worse after he put management

  on alert that he felt discriminated against because of his race.” (Dkt. 25 at 16.) Hurston attempts

  to equate his situation to that in Holbrook v. Lobdell-Emery Mfg. Co., 219 F.3d 598 (7 th Cir. Ind.

  2000). This Court is not prepared to equate Hurston’s situation with the plaintiff’s situation in that

  case, where he had been set on fire after being released from a hospital where he was treated for

  severe depression and psychosis. However, presently, he is not required to meet that high burden.

         Hollywood Casino relies on the summary judgment holding in Carney: “the act of ejecting

  [plaintiffs] from the casino because of their unruly and disruptive behavior does not constitute

  extreme and outrageous conduct under Indiana law.” 2009 WL 363623 at *6. Hollywood Casino

  argues there is no evidence that any action taken by casino personnel was so outrageous and

  extreme as to go beyond all possible bounds of decency. That may be true, however, at this stage

  of the proceedings, Hurston need only plead sufficient facts to give Hollywood Casino fair notice

  of his claim, while plausibly suggesting that he has a right to relief that rises above the speculative



                                                    19
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 20 of 24 PageID #: 331




  level. Hurston's pro se Second Amended Complaint must be liberally construed. With this in

  mind, the Court finds that Hurston as pled sufficient facts on this claim, and the Motion to Dismiss

  this count is denied.

  D.     Breach of Contract

         To have a valid contract in Indiana, the alleged contract must include an offer, an

  acceptance, and consideration. Stardust Ventures, LLC v. Roberts, 65 N.E.3d 1122, 1126 (Ind. Ct.

  App. 2016) (citing Indiana Dep’t of State Revenue v. Belterra Resort Indiana, LLC, 935 N.E.2d

  174, 179 (Ind. 2010)). A “meeting of the minds” between the contracting parties is essential to the

  formation of a contract. Ind. Dep’t of Corr. V. Swanson Servs. Corp., 820 N.E.2d 733, 737 (Ind.

  Ct. App. 2005); Homer v. Burman, 743 N.E.2d 1144, 1146-47 (Ind. Ct. App. 2001). There must

  be mutual assent on all essential elements or terms in order to form a binding contract. Ind. Dep’t

  of Corr., 820 N.E.2d at 737. To establish a breach of contract, a plaintiff must establish (1) the

  existence of a contract; (2) breach of said contract; and (3) damages. Fouler v. Campbell, 612

  N.E.2d 596, 600 (Ind. Ct. App. 1993).

         Hurston alleges on June 1, 2019, he and Casion entered into a contract for exclusive

  communication and handling of future issues. Hurston asserts this contract was breached on June

  14, 2019 when Casion did not speak with Hurston directly to resolve a conflict he had been

  involved in with another casino patron. Hurston further says there was no further communication

  from Casion after multiple attempts by him to contact Casion after reporting the June 1, 2019

  incident. Hurston contends Casion offered to enter into this contract as a means to retain him as a

  customer and to prevent any additional action such as reporting casino employees' treatment of

  him to the media or filing lawsuits. Hurston states it was made clear if he accepted, his casino

  experience would become more pleasurable and that, although he may be faced with offensive and



                                                  20
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 21 of 24 PageID #: 332




  discriminatory behavior, Casion would attempt to address and fix the inappropriate occurrences.

  (Dkt. 25 at 19.)

         Hollywood Casino maintains the conversation between Hurston and Casion on June 1,

  2019 does not support the assumption or inference that a contract was entered into, and the legal

  requirements for a valid contract did not exist between the two parties, since there was no

  consideration or a meeting of the minds for a contract to have been made. Hollywood Casino

  asserts that the "Second Amended Complaint, at most, alleges a promise or agreement by [Casion]

  to talk to [Hurston] if he had any future issues at the Casino." (Dkt. 21 at 21.)

         Accepting all facts in the Second Amended Complaint as true, Hurston has sufficiently

  alleged that there was a contract formed, and Casion breached their agreement on June 14, 2019.

  Thus, the Court finds Hurston’s breach of contract claim survives dismissal.

  E.     Negligence

         A plaintiff seeking to recover damages in a negligence action must establish three elements

  of actionable negligence: (1) a duty of care owed by the defendant to the plaintiff, (2) breach of

  that duty, and (3) an injury proximately caused by breach. Buechel v. United States, 746 F.3d 753,

  763-43 (7th Cir. 2014). The touchstone to determine the existence of a duty is to ask whether a

  plaintiff and a defendant stood in such a relationship to one another that the law imposed upon the

  defendant an obligation of reasonable conduct for the benefit of the plaintiff.” Vesely v. Armslist

  LLC, 762 F.3d 661, 665 (7th Cir. 2014).

         Hurston asserts that he was a business invitee at the casino. He argues that under Indiana

  law, a landowner owes “the duty to exercise reasonable care for [an] invitee’s protection while he

  or she is on the premises.” Harradon v. Schlamadinger, 913 N.E.2d 297, 300-01 (Ind. Ct. App.

  2009). He alleges as a business invitee, Hollywood Casino failed to act on claims of discrimination



                                                  21
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 22 of 24 PageID #: 333




  and harassment, and thus failed its duty to provide a public accommodation free of discrimination.

  Specifically, Hurston alleges negligence when the casino manager failed to rectify an issue he had

  with an ATM at the casino, and other casino employees were negligent by failing to act after

  reports of offensive behavior by patrons and discriminatory behavior by personnel and failing to

  conduct a proper investigation prior to his banishment. Hurston further alleges negligence when

  VIP privileges that were offered to a Caucasian woman, and the Casino General Manager

  neglected to communicate about the ban to Plaintiff before he arrived at the casino. (Dkt. 17 at

  19-20).

         Hollywood Casino contends that Hurston has not supported his allegations that it breached

  its duty owed to Hurston. It asserts there is no law in existence that requires the casino to protect

  a business invitee from unpleasant encounters, only from dangerous conditions. Hurston was owed

  a duty by Hollywood Casino to make its premises safe from physical dangers and Hurston has not

  alleged any physical harm caused by any of the conditions at the casino. Hollywood Casino argues

  it maintained safe physical conditions of its casino premises, and thus it did not breach its duty to

  Hurston as a business invitee. The Court agrees. The Court knows of no case law or other authority

  that a business owes a duty to a business invitee to provide a public accommodation free of

  discrimination. Hurston has not stated a viable claim of negligence and his negligence claim is

  dismissed.

                                      IV.    CONCLUSION

         For the reasons stated above, The Court hereby GRANTS Plaintiff Miracle Hurston's

  second Motion to Amend, (Dkt. 27), and CONSOLIDATES the Amended Complaint at Dkt. 27-

  1 docket with the Second Amended Complaint in docket 17 at 2. The Court DENIES Hurston's




                                                   22
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 23 of 24 PageID #: 334




  Motion for Leave to file a third amended complaint, (Dkt. 37). Hurston's Motion for

  Reconsideration, (Dkt 46), is DENIED as moot.

         A motion to dismiss pursuant to Rule 12(b)(6) does not test whether the plaintiff will

  prevail on the merits but instead whether the claimant has properly stated a claim. See Scheuer v.

  Rhodes, 416 U.S. 232, 236 (1974). Defendant Penn National Gaming, Inc. d/b/a Hollywood

  Casino’s Motion to Dismiss Plaintiff's Second Amended Complaint (Dkt. 20) is GRANTED in

  part and DENIED in part. Hollywood Casino's Motion to Dismiss Hurston's claims under Title

  II of the Civil Rights Act (42 U.S.C. § 2000a), as well as his claims of false imprisonment and

  negligence is GRANTED. Hurston's claim of 42 U.S.C. § 1981 discrimination, intentional

  infliction of emotional distress, and breach of contract have survived the initial hurdle of a motion

  to dismiss, and the Motion to Dismiss these claims is DENIED. Whether or not these claims can

  survive summary judgment is a matter for another day.

         The Stay issued at Dkt. 45 is LIFTED. The parties shall contact the Magistrate Judge to

  reschedule the telephone status conference. Because of the stay, the Magistrate Judge will

  determine a new discovery and dispositive motions deadline.

         SO ORDERED.

  Date: 10/26/2020




                                                  23
Case 1:19-cv-04890-TWP-DLP Document 49 Filed 10/26/20 Page 24 of 24 PageID #: 335




  DISTRIBUTION:

  Miracle Hurston
  1812 Grand Avenue
  Middletown, Ohio 45044

  Catherine A. Breitweiser-Hurst
  JOHNSON & BELL, P.C.
  breitweiserhurstc@jbltd.com

  Edward W. Hearn
  JOHNSON & BELL, Ltd. (Crown Point)
  hearne@jbltd.com




                                       24
